               Case 2:18-cv-00736-JCC Document 74 Filed 05/18/20 Page 1 of 3



 1                                                                  The Honorable John C. Coughenour

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     YIM, et al.,                                         No.     2:18-cv-736-JCC
 7
                                    Plaintiffs,           CITY OF SEATTLE’S OPPOSITION TO
 8                                                        MOTION OF GRE DOWNTOWNER LLC
                    vs.                                   FOR LEAVE TO FILE A BRIEF AS
 9                                                        AMICUS CURIAE
     CITY OF SEATTLE,
10                                                        NOTED ON MOTION CALENDAR:
                                    Defendant.            Friday, May 22, 2020
11
            Defendant City of Seattle asks this Court to deny GRE Downtowner LLC’s motion for
12
     leave to file an amicus curiae brief. Dkt. # 71. The motion violates this Court’s order that all
13
     interested parties were to file any amicus curiae brief no later than November 23, 2018.
14
     Dkt. # 25. GRE’s proposed brief does not complement the parties’ supplemental briefing, which
15
     is limited to the Washington Supreme Court’s ruling on questions certified by this Court. See
16
     Dkt. #s 64–65 (motion and order granting supplemental briefing). GRE’s proposed brief offers
17
     no legal authority—it relies on authority in Plaintiffs’ briefing and the brief of another amicus
18
     curiae. Dkt. # 73-1 at p. 8. GRE instead—without evidence—asserts the problems at its facility
19
     are caused by the City’s Fair Chance Housing Ordinance, id. at pp. 1 – 7, and professes
20
     confusion over the meaning of “federally assisted housing” without acknowledging the
21
     definitions provided in 42 U.S.C. § 13664(a)(2) or 24 C.F.R. § 5.100. Id. at pp. 7 – 8.
22

23



      CITY’S OPPOSITION TO GRE DOWNTOWNER LLC’S MOTION FOR                               Peter S. Holmes
                                                                                         Seattle City Attorney
      LEAVE TO FILE A BRIEF AS AMICUS CURIAE - 1                                         701 Fifth Ave., Suite 2050
      YIM ET AL. V. CITY OF SEATTLE, NO. C18-CV-736-JCC                                  Seattle, WA 98104-7097
                                                                                         (206) 684-8200
              Case 2:18-cv-00736-JCC Document 74 Filed 05/18/20 Page 2 of 3



 1          Because GRE’s untimely brief would not assist this Court in resolving the issues before

 2   it, the City respectfully asks this Court to deny GRE’s motion.

 3         Respectfully submitted May 18, 2020.

 4       PETER S. HOLMES                               SUMMIT LAW GROUP PLLC
         Seattle City Attorney
 5
         By: s/Roger D. Wynne                          By: s/Jessica L. Goldman
 6           s/Sara O’Connor-Kriss                     Jessica L. Goldman, WSBA #21856
         Roger D. Wynne, WSBA #23399                   Summit Law Group PLLC
 7       (206) 233-2177                                315 5th Ave. South, Suite 1000
         Roger.Wynne@seattle.gov                       Seattle, WA 98104
 8       Sara O’Connor-Kriss, WSBA #41569              (206) 676-7062
         (206) 615-0788                                jessicag@summitlaw.com
 9       Sara.OConnor-Kriss@seattle.gov                Attorneys for Defendant City of Seattle
         Seattle City Attorney’s Office
10       701 5th Avenue, Suite 2050
         Seattle, WA 98104
11       Attorneys for Defendant City of Seattle

12

13

14

15

16

17

18

19

20

21

22

23



      CITY’S OPPOSITION TO GRE DOWNTOWNER LLC’S MOTION FOR                            Peter S. Holmes
                                                                                      Seattle City Attorney
      LEAVE TO FILE A BRIEF AS AMICUS CURIAE - 2                                      701 Fifth Ave., Suite 2050
      YIM ET AL. V. CITY OF SEATTLE, NO. C18-CV-736-JCC                               Seattle, WA 98104-7097
                                                                                      (206) 684-8200
               Case 2:18-cv-00736-JCC Document 74 Filed 05/18/20 Page 3 of 3



 1                                       CERTIFICATE OF SERVICE

          I certify that on this day I electronically filed this document with the Clerk of the Court using the
 2
     CM/ECF system which will send notification of such filing to:
 3    Brian T. Hodges                                    Melissa R. Lee
      Ethan W. Blevins                                   Robert S. Chang
 4    Pacific Legal Foundation                           Ronald A. Peterson Law Clinic
      255 South King Street, Ste. 800                    1112 E. Columbia St.
 5    Seattle, WA 98104                                  Seattle, WA 98122
      425-576-0484                                       206-398-4394
 6    bth@pacificlegal.org                               leeme@seattleu.edu
      eblevins@pacificlegal.org                          changro@seattleu.edu
 7    Attorneys for Plaintiffs                           Attorneys for Amici Curiae Fred T. Korematsu
                                                         Center for Law and Equality and ACLU-WA
      Kimberlee L. Gunning
 8    Nicholas Brian Allen                               Michael J. Saltz
      Columbia Legal Services                            Jacobsen, Russell, Saltz, Nassim & De La Torre,
 9    101 Yesler Way, Ste. 300                                 LLP
      Seattle, WA 98104-2552                             1880 Century Park East, Suite 900
10    206-464-0838                                       Los Angeles, CA 90067
      Kim.Gunning@columbialegal.org                      msaltz@jrsnd.com
11    nick.allen@columbialegal.org                       310-446-9900
      Attorneys for Amici Curiae Pioneer Human           and Jeffrey E. Bilanko
12    Services and Tenants Union of Washington           Carroll, Biddle, & Bilanko, PLLC
                                                         801 2nd Avenue, Suite 800
      Eric Dunn                                          Seattle, WA 98104
13
      National Housing Law Project                       206-489-5549
      919 E. Main Street, Ste. 610                       jbilanko@cbblegal.com
14    Richmond, VA 23219                                 Attorneys for Amicus Curiae NCRA
      415-546-7000 ext. 3102
15    edunn@nhlp.org                                     Douglas E. Smith
      Attorney for Amici Curiae National Housing         Littler Mendelson, P.C.
16    Law Project and Sargent Shriver National           600 University Street, Suite 3200
      Center on Poverty Law                              Seattle, WA 98101-3122
17                                                       206-623-3300
      Jill D. Bowman                                     desmith@littler.com
18    Stoel Rives LLP                                    Attorneys for Amici Curiae CDIA/NAPBS
      600 University St., Suite 3600
      Seattle, WA 98101
19    206.624.0900
      jill.bowman@stoel.com
20    Attorney for GRE Downtowner LLC

21           DATED May 18, 2020.

22                                            s/ Alicia Reise
                                              Alicia Reise
23



      CITY’S OPPOSITION TO GRE DOWNTOWNER LLC’S MOTION FOR                                    Peter S. Holmes
                                                                                              Seattle City Attorney
      LEAVE TO FILE A BRIEF AS AMICUS CURIAE - 3                                              701 Fifth Ave., Suite 2050
      YIM ET AL. V. CITY OF SEATTLE, NO. C18-CV-736-JCC                                       Seattle, WA 98104-7097
                                                                                              (206) 684-8200
